DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 4 is cancelled.
Claims 1, 3, 16, 18, 25 and 29 are amended.
No new claim(s) is/are added.
Claims 1, 3, 5, 7-16, 18-25, 28-29 and 31-32 are currently pending for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mr. Mario J. Lewin (Reg. No. 54,268) on March 26, 2021.
The application has been amended as follows: 
IN THE CLAIMS:
Please amend Claims 1, 16, 25 and 29 as follows:
In claim 1, please amend the phase “TX power” to --transmit (TX) power-- in line 11.
In claim 1, please amend the phase “can be used” to --are available for use-- in line 11.
In claim 16, please amend the phase “TX power” to --transmit (TX) power-- in line 15.
In claim 16, please amend the phase “can be used” to --are available for use-- in line 15.
In claim 25, please amend the phase “TX power” to --transmit (TX) power-- in line 8.
In claim 25, please amend the phase “can be used” to --are available for use-- in line 8.
In claim 29, please amend the phase “TX power” to --transmit (TX) power--in line 9.
In claim 29, please amend the phase “can be used” to --are available for use-- in line 9.

Response to Arguments
Applicant’s arguments, see Remarks (on page 12-14), filed 12/09/2020, with respect to claims 1, 16, 25 and 29 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 1, 3-5, 7-16, 18-25, 28-29 and 31-32 have been withdrawn.

Allowable Subject Matter
Claims 1, 3, 5, 7-16, 18-25, 28-29 and 31-32 (renumbered as 1-25) are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 16, 25 and 29 are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and the Applicant’s persuasive arguments.
Claims 3, 5, 7-15, 18-24, 28, 31 and 32 are found allowable due to their dependence upon an already allowed claim(s) and lacking any technical errors.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241.  The examiner can normally be reached on Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/PETER CHEN/Primary Examiner, Art Unit 2462